Relators, Lucien Matherne, Edward Verdin, Howard Kraemer, T.B. Martin, Alvin Kraemer, Claude Rodrigue, Ernest Detino, Morris Cheramie, Durac Cheramie, and Sidney Matherne, were convicted on a bill of information for taking possession of property belonging to another, and each sentenced to pay a fine of $15, and, in addition, to serve thirty days in the parish jail, join in a common petition to this court for writs of certiorari, prohibition, and habeas corpus.
In his return, the district judge admits that the pleadings in the matter of State v. Morris Cheramie and Durac Cheramie and State v. Howard Kraemer are the same as in the case of State ex rel. Edward Panville v. Butler (La. Sup.) 160 So. 99,1 but that in the matter of State v. Ernest Detino, State v. *Page 627 
Howard Kraemer and T.B. Martin, and State v. Alvin Kraemer and Claude Rodrigue, and State v. Sidney Matherne, their status is different in that said named relators did not file a motion asking for a bill of particulars, nor was there a motion to quash the information or a motion in arrest of judgment filed by them.
Counsel in their brief state that said relators had been previously arraigned and pleaded not guilty before employing counsel, and, in fact, only employed counsel on the date of trial; that counsel offered a motion in each case to withdraw the plea of not guilty so as to file a motion for a bill of particulars, but the district attorney interposed an objection, which objection was sustained on the ground that the plea of not guilty had been already entered, and that the motion came too late.
Counsel for relators argue that the district attorney and the judge were too technical. While the judge in the court below apparently does not deny that the facts are similar to the Panville Case, nevertheless, he does not admit the facts are the same. They have presented nothing that this court can act upon, and, accordingly, as to said relators Lucien Matherne, Edward Verdin, Howard Kraemer, T.B. Martin, Alvin Kraemer, Claude Rodrigue, Ernest Detino, and Sidney Matherne, the relief prayed for is denied, and the writ herein issued is set aside and annulled.
For the reasons assigned in the case of State ex rel. Panville v. Butler (La. Sup.) 160 So. 99, the conviction and sentence of the lower court, in so far as it affects Morris Cheramie, Durac Cheramie, and Howard Kraemer are annulled and set aside; the *Page 628 
writ of prohibition herein granted is perpetuated, and the judge of the Seventeenth judicial court therefore prohibited from proceeding with the execution of the judgment and sentence.
1 181 La. 622.